Case 2:16-cv-02781-MCA-ESK Document 93 Filed 02/08/19 Page 1 of 4 PageID: 1041




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


 JOHN S. MACDONALD and                           Civil Action No. 2:16-cv-02781-
 JESSICA C. SPEARMAN,                            MCA-LDW

                     Plaintiffs,                 Motion Date: May 6, 2019

        v.

 CASHCALL, INC.; WS FUNDING, LLC;
 DELBERT SERVICES CORP.; and J. PAUL
 REDDAM,

                     Defendants.


         Plaintiffs’ Notice of Motion for Class Certification Pursuant to
                                Fed. R. Civ. P. 23


 TO COUNSEL: Skadden, Arps, Slate, Meagher & Flom LLP, attorneys for
 Defendants CashCall, Inc., WS Funding, LLC, Delbert Services Corp. and J. Paul
 Reddam

       PLEASE TAKE NOTICE that on May 6, 2019, or as soon thereafter as this

 motion may be heard, attorneys for Plaintiffs John S. MacDonald and Jessica C.

 Spearman, shall move before the Honorable Madeline Cox Arleo, United States

 District Judge, in the United States District Court, District of New Jersey – Newark

 Vicinage, M.L. King, Jr. Federal Building and U.S. Courthouse, 50 Walnut Street,

 Newark, New Jersey, for an Order for Class Certification pursuant to Federal Rule

 of Civil Procedure 23.

                                          1
Case 2:16-cv-02781-MCA-ESK Document 93 Filed 02/08/19 Page 2 of 4 PageID: 1042




       PLEASE TAKE FURTHER NOTICE that in support of this motion, Plaintiffs

 shall rely upon the Memorandum of Law submitted herewith, the Declarations of

 Anna P. Prakash and Matthew W.H. Wessler, and such other papers as may be filed

 in support of and in opposition to this motion. A proposed Order is also submitted

 herewith.

       PLEASE TAKE FURTHER NOTICE that oral argument is hereby requested

 on the motion.

 Dated: February 8, 2019              s/Patricia A. Barasch

                                      NICHOLS KASTER, PLLP
                                      Anna P. Prakash, MN Bar No. 0351362*
                                      Brock J. Specht, MN Bar No. 0388343*
                                      Robert L. Schug, MN Bar No. 0387013*
                                      Matthew H. Morgan, MN Bar No. 304657*
                                      4600 IDS Center
                                      80 South Eighth Street
                                      Minneapolis, MN 55402
                                      Telephone: (612) 256-3200
                                      Facsimile: (612) 338-4878
                                      aprakash@nka.com
                                      bspecht@nka.com
                                      schug@nka.com
                                      morgan@nka.com

                                      GUPTA WESSLER PLLC
                                      Matthew Wessler*
                                      1735 20th Street NW
                                      Washington, DC 20009
                                      Telephone: (202) 888-1741
                                      Facsimile: (202) 888-7792
                                      matt@guptawessler.com



                                         2
Case 2:16-cv-02781-MCA-ESK Document 93 Filed 02/08/19 Page 3 of 4 PageID: 1043




                                    SCHALL & BARASCH, LLC
                                    Patricia A. Barasch, NJ Bar No. 0055480
                                    Moorestown Office Center
                                    110 Marter Ave, Suite 302
                                    Moorestown, NJ 08057
                                    Telephone: (856) 914-9200
                                    Facsimile: (856) 914-9420
                                    pbarasch@schallandbarasch.com
                                    * Admitted Pro Hac Vice

                                    Attorneys for Plaintiffs John MacDonald
                                    and Jessica Spearman




                                      3
Case 2:16-cv-02781-MCA-ESK Document 93 Filed 02/08/19 Page 4 of 4 PageID: 1044




                        CERTIFICATION OF SERVICE

       I hereby certify that on February 8, 2019, I caused copies of the within Notice

 of Motion, Memorandum of Law, Declaration of Anna P. Prakash with supporting

 documents, Declaration of Matthew W.H. Wessler and proposed order to be served

 via ECF upon counsel for Defendants listed below.

       Andrew Muscato
       Skadden, Arps, Slate, Meagher & Flom LLP
       4 Times Square
       New York, New York 10036

       Joseph L. Barloon
       Austin K. Brown
       Drew P. Newman
       Jennifer Z. Gindin
       Skadden, Arps, Slate, Meagher & Flom LLP
       1440 New York Avenue, N.W.
       Washington, D.C. 20005


 Dated: February 8, 2019               s/ Patricia A. Barasch
